DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (USPG 2017/0154638, hereinafter referred to as Hwang) in view of Hassan et al. (USPG 2018/0296092, hereinafter referred to as Hassan).

Regarding claims 1 and 13-14, Hwang discloses a method, non-transitory computer-readable medium, and device for generating a health indicator for at least one person of a group of people, the method comprising:  
5receiving, at a processor, captured sound, where the captured sound is sound captured from the group of people (figure 5, step 510, the received input audio can include sound produced by multiple people); 
figure 5, step 540; also process in figure 6, discussed in paragraph 63; “using the classification model”), wherein each of the plurality of sound models associated with a respective health-related sound type (paragraph 62, screaming sound is considered a health-related sound type);
10determining metadata associated with the at least one non-speech sound event (figure 2, sound type, sound location, and time, are considered metadata), recording the at least one non-speech sound event and the metadata for at least one person of the group of people (figure 10, event log recording sound type, sound location, and time); and
outputting a message identifying the at least one non-speech event and the 15metadata to a health indicator generator module to generate a health indicator for the at least one person to whom the at least one non-speech sound event is assigned (figures and 5, step 570 and/or paragraphs 62; the notification can be considered a health indicator).  
Hwang fails to explicitly disclose, however, Hassan teaches assigning the at least one non-speech sound event and the metadata to at least one person of the group of people (paragraph 83, “… identify the cough or sneezing sounds of a user, record frequency of coughs or sneezes”; this is considered functionally equivalent to “assigning” sound event and metadata for a person).
Since Hwang and Hassan are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of identifying 


Regarding claims 2-4, 9, and 12, the modified Hwang further discloses the method of claim 1, wherein the metadata comprises at least one of: a time of the non-speech sound event, a date of the non-speech sound event, a location of 20the non-speech sound event, and a frequency of occurrence of a health-related sound type (figure 2, time and location of non-speech sound event); wherein the assigning comprises processing the non-speech sound event (paragraph 59, processing non-speech sound); wherein the non-speech sound event is processed to determine a location estimate of the at least one person (Hassan: paragraph 60; also see process in figure 8), the method further comprising using the location estimate in said assigning (Hassan: figure 2, location of sound source); wherein the plurality of sound models comprise at least one sound model associated with a class of a health-related sound type (paragraphs 56-57 and 63, screaming is a health-related sound; also Hassan teaches cough and sneezing sounds), said comparing thereby identifying the class of one or more of the at least one non-speech 15sound event, wherein the metadata comprises the class of the one or more non-speech sound event (figure 5, step 540; also process in figure 6, discussed in paragraph 63; “using the classification model”; paragraph 62, screaming sound is considered a health-related sound type); and wherein the at least one non-speech sound event comprises one or more of: a cough, a Hassan: paragraph 83, “coughs and sneezes”).  

Regarding claims 15-16, Hwang further discloses the sound processing device of claim 14 wherein the sound processing device comprises the health indicator generator module (figures and 5, step 570 and/or paragraphs 62; the notification can be considered a health indicator); wherein the health indicator generator module is remote to the sound processing device (figure 14, display unit 1450 can be a separate unit and can be located remotely from the processing system).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Hassan, and further in view of Zhang et al. (USPG 2019/0341057, hereinafter referred to as Zhang).

30Regarding claim 5, the modified Hwang fails to explicitly disclose, however, Zhang further teaches the method of claim 4, said assigning further comprising comparing the location estimate with predetermined location information associated with the at least one person to identify the at least one person (process in figures 8A-B, training NN with sound characteristics and location of the sound to identify speaker based on received sound signal and location information; also see paragraphs 75-77).  
Since the modified Hwang and Zhang are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of 

Regarding claim 6, the modified Hwang further discloses the method of claim 3, further comprising: 35processing the non-speech sound event to determine at least one audio characteristic of the non-speech sound event (paragraphs 59, processing sound signal).  Hwang fails to explicitly disclose, however, Zhang further teaches 18MC1-028834 US ORDcomparing the at least one audio characteristic to at least one audio characteristic model to identify the at least one person, each of the at least one audio characteristic model associated with a respective human characteristic (process in figures 8A-B, training NN with sound characteristics and location of the sound to identify speaker based on received sound signal and location information; also see paragraphs 75-77).  
Since the modified Hwang and Zhang are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using location estimate and sound characteristics to identify speaker.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Hassan, further in view of Zhang, and further in view of Cohen et al. (USPG 2018/0342251, hereinafter referred to as Cohen).

Regarding claim 57, the modified Hwang fails to explicitly disclose, however, Cohen teaches the method of claim 6, wherein the human characteristic comprises at least one of: age and gender (paragraph 34, identify age and gender).  
Since the modified Hwang and Cohen are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of determining an age and/or gender of the speaker.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Hassan, and further in view of Cohen.

Regarding claim 8, the modified Hwang fails to explicitly disclose, however, Cohen teaches the method of claim 1, wherein the method further comprises performing speech analysis on speech in the captured sound to identify the at least one person by paragraph 23, “The speaker identification system can generate a transcript of the call and identify the speaker based on introduction information of the speaker in the call”).  
Since the modified Hwang and Cohen are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of identifying the speaker based on introduction information of the speaker in the call.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bell et al. (USPG 2014/0095166) teach a method for identifying sound types and generating notifications based on the identified sound types.  Rahman et al. (USPG 2016/0302003) teach a method for sensing non-speech body sounds.  Lewis et al. (USPN 6324499) teach a method for identifying non-speech sound in order .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656